DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Notice of Non-Compliant Amendment

The Applicants arguments over the status of the non-compliance, along with amendments to the claims and Drawings to Figs. 4 & 5 are sufficient to overcome the Examiners position of non-compliance, and the application is in a condition for compliance, and examination is continued herein.

Response to Amendments
 
The amendments filed on 02/16/2022 have been received, to which the Applicant is thanked. The Applicant has provided sufficient explanation, and amendments, that pertain to the Specifications Objections of record to obviate the Objections, and while the Examiner mostly agrees with the Applicant, with the slight detail of the Applicants assertions that the words “airfoil” and “aerofoil”, while having the same meaning relative to British English and American English, are not in fact identical to each other, as they are constructed of different letters that make a different words, and the Specifications only breathe life into the word “aerofoil”, which was the reason for the Objection in the first place. The Drawing Objection of record was made to help the Examiner understand what the Applicant is claiming when claiming such an air (curtain) guide, and given the Applicants own Specifications on Page 3 stating that the air curtain guide is in the form of an aerofoil, all doubt is removed form the Examiner when trying to understand what an “air guide” was to be in the disclosure; therefore the Drawing Objection of record is withdrawn, since the Applicant has disclosed that the air curtain guide is the same element as the aerofoil, and the Applicant does in fact show the aerofoil 10 in Fig. 4. The Applicant has overcome the claim objection over claim 29, and it has been withdrawn.
 
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants arguments on Page 9,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (US 2015/0374141) in view of Alahyari et al (US 2007/0251253), hereinafter referred to as Alahyari.


Regarding claim 16, Wirth (US 2015/0374141) shows a method, comprising partially obstructing (¶0043, Lines 3-6 – the air egress 20 may be fitted with a honeycomb panel, which would obstruct the air egress, to create a more laminar flow) an air egress (20, Fig. 3) of an open display refrigerator (Fig. 3) such that an air curtain emanating from the air egress is narrowed relative to the air curtain emanating from the air egress prior the air egress being partially obstructed (¶0043, Lines 3-6 - Wirth shows the air curtain from the air egress being narrowed relative to the air curtain emanating from the air egress prior to the air egress being partially obstructed because of the insertable honeycomb panel and it creating a laminar flow which is a flow of air that flows straighter, and narrower, than turbulent air).  
However, Wirth lacks showing an air egress with a blanking plate.
Alahyari (US 2007/0251253), an air curtain assembly, is in the same field of endeavor as Wirth which is an air curtain assembly.
Alahyari teaches an air egress (111, Fig. 2) with a blanking plate (120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wirth to incorporate the teachings of Alahyari to provide an air egress with a blanking plate, which would provide an air curtain assembly through which a generally more uniform flow distribution is ensured in establishing an air curtain across an opening (¶0008). 

Regarding claim 17, Wirth shows wherein the air egress is partially obstructed such that an outer edge of the air curtain is aligned with an air curtain guide (38a/b, Fig. 2 – as the Applicant has themselves written that the “air curtain guide” is in the form of an “aerofoil”, as they disclose on Page 3, Line 5 of the Specifications filed 11/16/2018, as does Wirth show an air curtain guide 38a/b that is an aerofoil) coupled to a shelf (17, ¶0045, Fig. 2/5 – Wirth shows the outer edge of the air curtain, which is the left-most edge of the air curtain as depicted in Fig. 5, is aligned with the air curtain guide 38a/b).  

Regarding claim 18, Wirth shows wherein the air egress is partially obstructed such that an outer edge of the air curtain is aligned with an aerofoil (38a/b, Fig. 2) coupled to a shelf (17, ¶0045, Fig. 2/5 – Wirth shows the outer edge of the air curtain, which is the left-most edge of the air curtain as depicted in Fig. 5, is aligned with the aerofoil 38a/b).  

Regarding claim 20, Wirth shows further comprising adjusting at least one of a shelf (¶0055, Lines 1-2/10-12 – both the shelves 17 can be positioned at different angles, as well as the air curtain guide 38a/b being able to have their distance from the shelf to be varied) or an air curtain guide such that the air curtain guide is aligned with an outer edge of the air curtain (Fig. 5).  

Claims 19 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wirth (US 2015/0374141) in view of Alahyari et al (US 2007/0251253), hereinafter referred to as Alahyari , in further view of Unknown (JPS62162569).

Regarding claim 19, Wirth shows elements of the claimed invention as stated above in claim 16 including the air egress being partially obstructed, and having a period of air egress prior to being partially obstructed (¶0043, Lines 3-6 – the air egress 20 may be fitted with a honeycomb panel, which would obstruct the air egress to create a more laminar flow, but is an optional fitting as the air egress may be fitted with the honeycomb panel).
However, the combination of Wirth & Alahyari lacks showing such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress at a prior time.
Unknown (JPS62162569), a ventilated display case, is in the same field of endeavor as Wirth which is a ventilated display case.
Unknown teaches such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress at a prior time (see Annotated Figure 1 - Unknown teaches an outer edge of the air curtain is moved inward (Position A) relative to the air curtain emanating from the air egress at a prior time (Position B), as shown in Annotated Figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wirth & Alahyari to incorporate the teachings of Unknown to provide wherein the air egress is partially obstructed such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress prior to the air egress being partially obstructed, which would facilitate an air blowing direction can be tilted by a predetermined angle in the front-back direction, that provides a simple structure that can blow cold air (Page 4, Lines 38-40).

    PNG
    media_image1.png
    771
    661
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 25, Wirth shows elements of the claimed invention as stated above in claim 16 including the air egress being partially obstructed, and having a period of air egress prior to being partially obstructed (¶0043, Lines 3-6 – the air egress 20 may be fitted with a honeycomb panel, which would obstruct the air egress to create a more laminar flow, but is an optional fitting as the air egress may be fitted with the honeycomb panel).
However, the combination of Wirth & Alahyari lacks showing such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress at a prior time, and such that the outer edge of the air curtain is aligned with an airfoil coupled to a shelf.
Unknown teaches such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress at a prior time (see Annotated Figure 1 - Unknown teaches an outer edge of the air curtain is moved inward (Position A) relative to the air curtain emanating from the air egress at a prior time (Position B), as shown in Annotated Figure 1), and such that the outer edge of the air curtain is aligned with an airfoil coupled to a shelf (see Annotated Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Wirth & Alahyari to incorporate the teachings of Unknown to provide wherein the air egress is partially obstructed such that an outer edge of the air curtain is moved inward relative to the air curtain emanating from the air egress prior to the air egress being partially obstructed and such that the outer edge of the air curtain is aligned with an airfoil coupled to a shelf, which would facilitate an air blowing direction can be tilted by a predetermined angle in the front-back direction, that provides a simple structure that can blow cold air (Page 4, Lines 38-40).  

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sunaga (US 4,807,446), in view of Wood et al (US 2013/0019621), hereinafter referred to as Wood, in further view of Alahyari et al (US 2007/0251253), hereinafter referred to as Alahyari.

Regarding claim 28, Sunaga (US 4,807,446) shows a method, comprising: a first velocity (Fig. 2/5 – the air curtain of the first cellular matrix 41 that obstructs the air egress 40 has a first velocity) of an air curtain (Fig. 5) emanating from an air egress (40, Fig. 1) of an open display refrigerator (10, Fig. 1); removing a first cellular matrix (41, Fig. 2/3) of air channels from the air egress (Col. 5, Lines 23-27 – the cellular matrix 41 is comprised of several elements 411 which are made to be disassembled and reassembled into an arrangement); partially obstructing the air egress, creating a partially obstructed air egress (Fig. 2 – the cellular matrix 41 is being understood as the element that is to be partially obstructing the air egress); and installing a second cellular matrix (Col. 5, Lines 23-27 – after the cellular matrix 41 is disassembled, a second cellular matrix is then reassembled) of air channels such that the air curtain emanating from the partially obstructed air egress and through the second cellular matrix of air channels has a second velocity equal to or lower than the first velocity (Col. 5, Lines 23-27 – the disassembled first cellular matrix, gets reassembled after cleaning, and has a second velocity that is equal to the first velocity).  
However, Sunaga lacks showing measuring a first velocity of an air curtain.
Wood (US 2013/0019621), a refrigerated display case, is in the same field of endeavor as Sunaga which is a refrigerated display case.
Wood teaches measuring a first velocity of an air curtain (9, ¶105, Lines 1-7 – the first velocity of the air curtain 9 is measured at a point 25mm below the face of element 5 and can range from 0.1m/s to 0.8m/s, depending on configuration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sunaga to incorporate the teachings of Wood to provide measuring a first velocity of an air curtain, which would provide a measured air flow, of which the optimum air flow would be desired, as natural buoyancy may dominate over momentum at lower speeds (¶105, Lines 5-7).
However, the combination of Sunaga & Wood lacks showing partially obstructing the air egress with a blanking plate, creating a partially obstructed air egress with a cross-sectional area that is smaller than the air egress before being partially obstructed.
Alahyari (US 2007/0251253), an air curtain assembly, is in the same field of endeavor as Sunaga which is an air curtain assembly.
Alahyari teaches partially obstructing the air egress (111, Fig. 2) with a blanking plate (120, Fig. 2), creating a partially obstructed air egress with a cross-sectional area that is smaller than the air egress before being partially obstructed (¶0029, Lines 6-13, Fig. 6 – not only is the cross sectional area of the air egress smaller from the blanking plate having a plurality of holes 125 that re-frame the cross sectional area of the now obstructed air egress to be smaller, but the cross sectional area of the air egress 111 is smaller after the blanking plate is installed, across the horizontal plane between the two sides of the air egress 111).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sunaga & Wood to incorporate the teachings of Alahyari to provide partially obstructing the air egress with a blanking plate, creating a partially obstructed air egress with a cross-sectional area that is smaller than the air egress before being partially obstructed, which would provide an air curtain assembly through which a generally more uniform flow distribution is ensured in establishing an air curtain across an opening (¶0008). 

Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Sunaga (US 4,807,446), in view of Wood et al (US 2013/0019621), hereinafter referred to as Wood, in further view of Alahyari et al (US 2007/0251253), hereinafter referred to as Alahyari, in further view of Wirth (US 2015/0374141).

Regarding claim 29, the combination of Sunaga, Wood, & Alahyari show elements of the claimed invention as stated above in claim 28 including a partially obstructed air egress (Fig. 2, Sunaga).
However, the combination of Sunaga, Wood, & Alahyari lacks showing wherein an outer edge of the air curtain emanating from the air (egress) is aligned with an air curtain guide coupled to a shelf.  
	Wirth (US 2015/0374141), a refrigerated display case, is in the same field of endeavor as Sunaga which is a refrigerated display case.
Wirth teaches wherein an outer edge of the air curtain (Fig. 5 – the outer edge of the air curtain, which is the outer edge of the air curtain located on the left hand side of the Figure, from air egress 20 is aligned with the air curtain guide 38a/b) emanating from the air egress (20, Fig. 5) is aligned with an air curtain guide (38a/b, Fig. 2/5) coupled to a shelf (30, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sunaga, Wood, & Alahyari to incorporate the teachings of Wirth to provide wherein an outer edge of the air curtain emanating from the air egress is aligned with an air curtain guide coupled to a shelf, which would accelerate the airflow, which such acceleration acts to further stabilize the air curtain (¶0054, Lines 4-9).

Regarding claim 30, the combination of Sunaga, Wood, & Alahyari show elements of the claimed invention as stated above in claim 28 except wherein, prior to partially obstructing the air egress, an outer edge of the air curtain emanating from the air egress is distal to an air curtain guide coupled to a shelf.  
	Wirth shows wherein, prior to partially obstructing the air egress (¶0043, Lines 1-6 – a honeycomb panel, which is not shown as being used, may be provided in the air egress 20), an outer edge of the air curtain (Fig. 5 – the outer edge of the air curtain, which is the outer edge of the air curtain located on the left hand side of the Figure, from air egress 20 is distal to the air curtain guide 38a/b, on the outer, or distal, side of element 38a) emanating from the air egress (20, Fig. 5) is distal to an air curtain guide (38a/b, Fig. 5) coupled to a shelf (30, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sunaga, Wood, & Alahyari to incorporate the teachings of Wirth to provide wherein, prior to partially obstructing the air egress, an outer edge of the air curtain emanating from the air egress is distal to an air curtain guide coupled to a shelf, which would accelerate the airflow, which such acceleration acts to further stabilize the air curtain (¶0054, Lines 4-9).

Regarding claim 31, the combination of Sunaga, Wood, & Alahyari shows elements of the claimed invention as stated above in claim 28 including partially obstructing the air egress (Fig. 2, Sunaga).
However, the combination of Sunaga, Wood, & Alahyari lacks showing further comprising aligning an air curtain guide with an outer edge of the air curtain.  
Wirth (US 2015/0374141), a ventilated display case, is in the same field of endeavor as Sunaga which is a ventilated display case.
Wirth teaches further comprising aligning an air curtain guide (38a/b, Fig. 2/5) with an outer edge of the air curtain (¶0055, Lines 1-2/10-12 – both the shelves 17 can be positioned at different angles, as well as the air curtain guide 38a/b being able to have their distance from the shelf to be varied, which can be aligned with the outer edge of the air curtain (Fig. 5)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sunaga, Wood, & Alahyari to incorporate the teachings of Wirth to provide aligning an air curtain guide with an outer edge of the air curtain, which would improve the efficiency of the ORDCs by reducing entrainment within the air curtain (¶0007).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                   

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762